Citation Nr: 1440323	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  08-28 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to death pension benefits.

2.  Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to April 1975.  He died in March 2006, and the appellant is his surviving spouse. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2014, the appellant testified before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS does not include any additional records.  The electronic folder in Virtual VA includes a copy of the June 2014 hearing transcript.  The electronic folder otherwise includes only duplicative or irrelevant documents.

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

During the July 2014 Board hearing, the appellant indicated that she wished to withdraw her appeal as to the issue of entitlement to death pension benefits.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to death pension benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the July 2014 hearing, the appellant and her representative withdrew the appeal as to the issue of entitlement to death pension benefits.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.


ORDER

The appeal for the issue of entitlement to death pension benefits is dismissed.  
REMAND

In this case, the appellant contends that the Veteran's prostate cancer substantially contributed to his death and that his prostate cancer was related to herbicide exposure during his military service.  She testified that the Veteran told her that he served in Vietnam.  See Hearing Transcript (Tr.) at 4.  

The Veteran's death certificate indicates that the immediate cause of his death was metastatic colon cancer.  The appellant submitted a copy of an application to amend the death certificate to include prostate cancer as a significant condition contributing to his death.  The application was signed by Dr. T.O., who was the certifying physician on the original death certificate.  Dr. T.O. also submitted a statement dated in August 2007, indicating that the death certificate needed to be amended to include prostate cancer.

The record reflects that the Veteran was diagnosed with prostate cancer from a biopsy performed in April 2004.  In May 2004, he underwent radiation therapy, and follow-up records indicate that he remained asymptomatic and that no further treatment was required during his lifetime.  He was diagnosed with metastatic colon cancer in January 2005 and underwent chemotherapy.  The colon cancer progressed into his liver, and he died in March 2006.

If a veteran was exposed to Agent Orange during service, certain listed diseases, including prostate cancer, may be presumptively service-connected if they become manifest to a certain degree within the specified time periods.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA has also determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section (C)(10)(q).

In this case, the Veteran's military personnel records indicate that he did not serve in the Republic of Vietnam; however, he did serve in Thailand.  A performance report for a time period from December 1973 to July 1974 reflects that he served at the Takhli Royal Thai Air Force Base as a material facilities supervisor.  Another performance report for a time period from August 1974 to December 1974 reflects that he served at the Nakhom Phanom Royal Thai Air Force Base as an inventory management specialist.  

Because the evidence does not reflect the Veteran's duties necessarily involved working near the air base perimeter, in accordance with VA's Adjudication Procedure Manual, the AOJ should ask the appellant for additional information regarding the Veteran's alleged exposure and submit a request to the Joint Services Records Research Center (JSSRRC) for a formal finding as to whether sufficient information to verify herbicide exposure exists.  If herbicide exposure is verified, the AOJ should refer the Veteran's claims file to a VA examiner for an opinion as to whether prostate cancer substantially or materially contributed to his death.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the appellant a letter requesting any information she may have regarding the Veteran's alleged herbicide exposure.  This should include information regarding any visitation the Veteran had to the Republic of Vietnam and his daily duties while stationed at the Takhli Royal Thai and Nakhom Phanom Royal Thai Air Force Bases.

2.  Then, the AOJ should refer the case to the JSRRC for verification of exposure to herbicides or to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

3.  If herbicide exposure is verified, the AOJ should refer the Veteran's claims folder to a VA examiner for an opinion as to the cause of his death.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records, his death certificate, the application to amend the death certificate, and Dr. T.O.'s August 2007 statement.  

It should be noted that the appellant is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's prostate cancer:  a) contributed substantially or materially to his death; b)  combined to cause his death; or c) aided or lent assistance to the production of his death.  In rendering this opinion, it is not sufficient to show that the prostate cancer shared in producing death, but rather it must be shown that there was a causal connection.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's colon cancer was related to any verified herbicide exposure in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


